UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
UCC ASSET MANAGEMENT CORP., and                                            DOC #:
DEAN LANDIS,                                                               DATE FILED: 

                          Plaintiff.,
                                                               1:20-cv-03484-MKV
                   -against-                                           ORDER
GLOBAL MERCHANT BOND SERIES, INC,

                          Defendant.

HON. MARY KAY VYSKOCIL, United States District Judge:

       The conference previously scheduled for May 24, 2021 is adjourned. The Court will

schedule a new conference date if it is determined one is necessary.

SO ORDERED.

Dated: May 21, 2021                                  _______________________________
                                                     _ ______
                                                     __    __ _______
                                                           ____
                                                           __            _ _______
                                                                         __   _______
                                                                              __    ____
                                                                                      ______
                                                                                          _ _
       New York, New York                                 MARY
                                                          M RY KAY
                                                          MA          AY VYSKOCIL
                                                                      AY   VYS SKO
                                                                                 K C IL
                                                         United
                                                         Unniitted States
                                                                      tees District Judge
                                                                   State
                                                                      tes
